 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     10040 W. Cheyenne Ave., Suite 170-109
 6   Las Vegas, NV 89129
     Phone: (702) 825-6060
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                      DISTRICT OF NEVADA

19   NORMA AYALA,                                      Case No.: 2:18-cv-02171-RFB-VCF
20                  Plaintiff,
21
     vs.                                STIPULATION AND ORDER
                                        DISMISSING ACTION WITH
22
     DITECH FINANCIAL LLC; EXPERIAN PREJUDICE AS TO EXPERIAN
23   INFORMATION     SOLUTIONS,   INC.; INFORMATION SOLUTIONS, INC.,
     EQUIFAX INFORMATION SERVICES LLC; ONLY
24
     and TRANSUNION LLC,
25
                    Defendants.
26          Plaintiff Norma Ayala and Defendant Experian Information Solutions, Inc., hereby

27   stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN INFORMATION
     SOLUTIONS, INC., ONLY - 1
 1   with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, EXPERIAN INFORMATION
 2
     SOLUTIONS, INC. Each party shall bear its own its own attorney’s fees and costs of suit. 1
 3
              Dated February 13, 2019.
 4
      KNEPPER & CLARK LLC                                           NAYLOR & BRASTER
 5

 6    /s/ Shaina R. Plaksin                                         /s/ Andrew J. Sharples
      Matthew I. Knepper, Esq.                                      Jennifer L. Braster, Esq.
 7    Nevada Bar No. 12796                                          Nevada Bar No. 9982
      Miles N. Clark, Esq.                                          Andrew J. Sharples, Esq.
 8
      Nevada Bar No. 13848                                          Nevada Bar No. 12866
 9    Shaina R. Plaksin, Esq.                                       1050 Indigo Drive, Suite 200
      Nevada Bar No. 13935                                          Las Vegas, NV 89145
10    10040 W. Cheyenne Ave., Suite 170-109                         Email: jbraster@nblawnv.com
      Las Vegas, NV 89129                                           Email: asharples@nblawnv.com
11
      Email: matthew.knepper@knepperclark.com
12    Email: miles.clark@knepperclark.com                           JONES DAY
      Email: shaina.plaksin@knepperclark.com                        Katherine A. Neben, Esq.
13                                                                  Nevada Bar No. 14590
      HAINES & KRIEGER LLC                                          3161 Michelson Drive
14    David H. Krieger, Esq.                                        Irvine, CA 92612
      Nevada Bar No. 9086                                           Email: kneben@jonesday.com
15
      8985 S. Eastern Avenue, Suite 350
16    Henderson, NV 89123
      dkrieger@hainesandkrieger.com                                 Counsel for Defendant
17    Counsel for Plaintiff                                         Experian Information Solutions, Inc.
18

19

20

21

22

23

24

25

26      1
          Although Defendant Ditech Financial, LLC (“Ditech”) is still a party to this case, it is not a signatory to this
     stipulation because it has filed for bankruptcy and intends to file a Notice of Bankruptcy with the Court shortly.
27   Thus, the Parties request that the Court grant this stipulation without Ditech’s signature.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN INFORMATION
     SOLUTIONS, INC., ONLY - 2
 1   ALVERSON TAYLOR & SANDERS                  CLARK HILL PLLC
 2
     /s/ Trevor R. Waite                        /s/ Jeremy J. Thompson
 3   Kurt R. Bonds, Esq.                        Jeremy J. Thompson, Esq.
     Nevada Bar No. 6228                        Nevada Bar No. 12503
 4   Trevor R. Waite, Esq.                      3800 Howard Hughes Parkway, Suite 500
 5
     Nevada Bar No. 13779                       Las Vegas, NV 89169
     6605 Grand Montecito Pkwy., Suite 200      Email: jthompson@clarkhill.com
 6   Las Vegas, NV 89149
     Email: kbonds@alversontaylor.com           Counsel for Defendant
 7   Email: twaite@alversontaylor.com           Equifax Information Services, LLC
 8
     Counsel for Defendant Trans Union LLC
                                                          Ayala v. Ditech Financial LLC et al
 9                                                        Case No. 2:18-cv-02171-RFB-VCF
10

11                                   ORDER GRANTING
12    STIPULATION OF DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC.,
13                                   WITH PREJUDICE
14

15         IT IS SO ORDERED.
16
           _________________________________________
          ________________________________
17         UNITED STATES
          RICHARD          DISTRICT COURT
                     F. BOULWARE,     II    JUDGE

18
          UNITED STATES DISTRICT JUDGE
           DATED this ____ day of _________ 2019.
19
          DATED this 14th day of February, 2019.

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN INFORMATION
     SOLUTIONS, INC., ONLY - 3
